Citation Nr: 0626289	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
pulmonary disability claimed as organic chest condition to 
include emphysema and/or chronic obstructive pulmonary 
disease (COPD).  

2.  Entitlement to an increased rating for the service-
connected varicose veins, right leg, currently evaluated as 
20 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected varicose veins, left leg, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1941 to October 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO found that new and 
material evidence had not been received to reopen the claim 
of service connection for a pulmonary disorder claimed as 
organic chest condition to include emphysema and COPD.  
Additionally, the RO assigned separate 20 percent ratings for 
the service-connected bilateral varicose veins which had 
previously been rated as a single disability with a 30 
percent rating assigned.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in November 2002.  Then, in 
July 2006, he testified at a subsequent personal hearing at 
the RO before the undersigned Veterans Law Judge.  
Transcripts of his testimony have been associated with the 
claims file.

It appears, based on the September 2005 supplemental 
statement of the case, that the RO reopened the veteran's 
previously denied claim.  However, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
even if an RO makes an initial determination to reopen a 
claim, the Board must still review the RO's preliminary 
decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2005).

The reopened claim of service connection for a pulmonary 
disorder claimed as organic chest condition to include 
emphysema and COPD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1965 decision, the RO denied service 
connection for an organic chest condition.  The veteran did 
not perfect an appeal.

2.  Evidence submitted since the RO's April 1965 decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The service connection varicose veins of the right leg 
and left leg are manifested by persistent edema and stasis 
pigmentation of both legs.  


CONCLUSIONS OF LAW

1.  The RO's April 1965 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's April 1965 rating decision; thus, the claim of service 
connection for a pulmonary disability claimed as an organic 
chest condition to include emphysema and COPD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  Resolving all doubt in the veteran's favor, the criteria 
for the assignment of a 40 percent rating, but no higher, for 
the service-connected varicose veins of the right leg are met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1,4.3, 4.7, 4.104, Diagnostic Code 7120 (2005).

4.  Resolving all doubt in the veteran's favor, the criteria 
for the assignment of a 40 percent rating, but no higher, for 
the service-connected varicose veins of the left leg are met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1,4.3, 4.7, 4.104, Diagnostic Code 7120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the veteran was provided with a duty-to-assist 
letter in December 2000, prior to the initial unfavorable 
rating decision which was issued in September 2001.  That 
letter provided notice of what evidence was necessary to 
reopen the previously denied claim of service connection for 
an organic chest condition.  The letter did not specifically 
provide notice of what was necessary to substantiate his 
claims for increased ratings for the bilateral varicose veins 
of the lower extremities.  Nevertheless, the RO cured the 
procedural defect by sending the veteran a subsequent duty-
to-assist letter in May 2005 which provided notice of what 
was necessary to substantiate the increased rating claims.  
Additionally, the May 2005 letter specifically requested that 
the veteran provide all evidence in his possession that 
pertained to his claim.  Furthermore, the RO allowed the 
veteran an appropriate amount of time to respond to the 
notices and issued a supplemental statement of the case in 
September 2005, before certifying the case to the Board.  
Therefore, the Board finds that the duty to assist was 
satisfied in this case.  Furthermore, the veteran has had an 
opportunity to provide evidence to support his claims and to 
provide oral testimony at two separate personal hearings.  
Moreover, as the claim of service-connected is reopened, and 
the claims for increased ratings for the service-connected 
varicose veins of the right and left leg are granted, any 
defect with regard to VA's duties to notify and/or assist the 
veteran in this case amounts to harmless error.

II.  New and Material Evidence 

Historically, the RO denied service connection for an organic 
chest condition in an April 1965 rating decision.  The basis 
of the denial was essentially that no current disability was 
identified.  A notice of disagreement was not received within 
the subsequent one-year period.

Currently, the appellant suffers from emphysema and COPD, 
which he contends are the result of in-service tuberculosis 
or other pulmonary disorder.

Additional evidence has been added to the record, including 
transcripts of the veteran's personal hearing testimony 
provided in November 2002 and July 2006.  Additionally, VA 
examinations and treatment records have also been added to 
the record.  These records collectively show that the veteran 
has a current pulmonary disability.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a) (2001).  The 
veteran's current application to reopen the claim of service 
connection, was received prior to that date.

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence of a current disability.  The April 
1965 RO decision is final.  38 U.S.C.A. § 7105 (West 2002).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of the veteran's hearing testimony and VA examination reports 
and outpatient treatment records.  These records and 
examination reports show current pulmonary disability.  More 
specifically, the medical evidence added to the record since 
the last prior denial shows current obstructive defect and a 
diagnosis of COPD was indicated on an April 2001 VA 
examination report.  Thus, the additional evidence is new and 
material.  It includes competent evidence that cures the 
prior evidentiary defect.

Thus, evidence submitted since the RO's April 1965 decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

New and material evidence has been received since the RO's 
April 1965 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


III.  Increased Ratings 

The veteran seeks increased ratings for the service-connected 
varicose veins of the right and left lower extremities.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The RO has separately evaluated the veteran's service-
connected bilateral varicose veins with a 20 percent rating 
assigned for each lower extremity under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  That code provides for a 20 percent 
rating for varicose veins with persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent evaluation is 
warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating is assigned for varicose veins with persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.

VA examination of both lower extremities in November 2000 
revealed extensive stasis pigmentation, with multiple visible 
and topical varicose veins of both lower extremities which 
were tender.  No edema was noted on examination.  

At VA outpatient treatment in July 2002, August 2002, October 
2002 and November 2002, the veteran reported problems with 
his varicose veins, including increased swelling.  Mild edema 
was consistently noted on examination of the lower 
extremities.  

At VA examination in December 2002, the veteran reported an 
increase in the pain and swelling in his legs.  On 
examination, trace edema and mild stasis pigmentation was 
noted.  There was no eczema.  There were no ulcers.  In 
conclusion, the examiner attributed the veteran's edema to 
both his varicose veins and his cardiac disease.  

Photographs of the veteran's lower extremities were received 
at the RO in June 2003.  These photographs show bilateral 
varicose veins with swelling and stasis pigmentation.  

At VA examination in August 2005, the veteran reported that 
his edema was only partially relieves with elevation of the 
extremity.  On examination, edema of both legs was observed.  
Neither ulcerations nor stasis pigmentation were noted on 
examination of the bilateral lower extremities.  

In sum, the medical evidence in this case shows that the 
veteran's service-connected varicose veins are manifested by 
persistent edema and stasis pigmentation.  Although stasis 
pigmentation was not observed at the August 2005 VA 
examination, stasis pigmentation was noted on VA examination 
in November 2000 and in December 2002.  Moreover, the stasis 
pigmentation is shown on photographs received at the RO in 
June 2003.  Additionally, although the VA examiner in August 
2005 noted that the veteran's edema was not persistent or 
severe, edema has consistently been observed on VA 
examinations and during outpatient treatment since the 
veteran filed his claim for increase in September 2000.  
Thus, the Board finds that, although the symptoms associated 
with the veteran's bilateral varicose veins may vary slightly 
from time to time, the manifestations of the service-
connected bilateral varicose veins of the lower extremities 
reveal an overall disability picture that more nearly 
approximates the criteria for the assignment of a 40 percent 
rating for each extremity.  

In this regard, the Board also notes that the criteria are 
not met for the next higher 60 percent rating for either 
extremity.  In order to warrant a 60 percent rating for 
varicose veins, the persistent ulceration must be shown in 
addition to persistent edema or subcutaneous induration, 
stasis pigmentation or eczema.  In this case, persistent 
ulceration has never been demonstrated.  

Given the Board's findings in this case, and resolving all 
doubt in the veteran's favor, a 40 percent rating, but no 
higher, is warranted for the service-connected varicose veins 
of the right leg and a 40 percent rating, but no higher, is 
warranted for the service-connected bilateral varicose veins 
of the left leg.   

ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a pulmonary disability, 
claimed as an organic chest condition, to include emphysema 
and/or COPD, the appeal to this extent is allowed, subject to 
further action as discussed herein below.

A 40 percent rating, but no higher, is granted for the 
service-connected varicose veins of the right leg, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A 40 percent rating, but no higher, is granted for the 
service-connected varicose veins of the left leg, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

In the RO's September 2005 supplemental statement of the 
case, the basis for the denial of the veteran's claim of 
service-connected for a pulmonary disability claimed as an 
organic chest condition was that the August 2005 VA examiner 
opined that the veteran's in-service treatment for acute 
upper respiratory infection was not related to any current 
lung condition.  

Although the examiner indicated in the August 2005 
examination report that he reviewed the veteran's claims 
file, he apparently did not review the claims file 
thoroughly, as explained hereinbelow.  

At the examination, the veteran reported that he was 
hospitalized for about a week with a pulmonary disorder 
during service.  Indeed, the record shows that the veteran 
was hospitalized in February 1944 with a diagnosis of chronic 
pulmonary infection of the right upper lobe.  Nevertheless, 
it does not appear that the August 2005 examiner reviewed 
that record because the examiner's report referred only to 
service medical records from May 1943 and July 1942.  These 
records revealed treatment for acute upper respiratory 
infections/bronchitis, and the August 2005 examiner 
specifically indicated in his report that the service medical 
records showed only symptoms of an acute and transitory 
illness.  

Furthermore, the examiner indicated in his August 2005 report 
that he found the record of hospitalization to which the 
veteran referred; however, the examiner further indicated 
that the reason for the hospitalization (from May 29 to June 
4, 1942), was psychoneurosis, anxiety type.  Specifically, 
the examiner noted, "His service medical records were 
reviewed, were relatively complete, and quite valuable in 
reaching these decisions and knowing for what reasons he was 
actually hospitalized when he stated he was hospitalized for 
his lungs."  Thus, it appears that the examiner's opinion 
regarding the lack of a nexus between any current lung 
condition and service is based, at least in part, on his 
misguided belief that the veteran is a poor historian.  In 
other words, based on the examiner's aforementioned quote, 
the Board finds that the examiner did not review the February 
1944 service medical record.

As noted above, the record does reflect that the veteran was 
diagnosed with a chronic pulmonary disorder during service in 
February 1944.  Thus, the opinion of the August 2005 examiner 
is inconsistent with the service medical records, and it is 
completely without merit because it is not based on an 
accurate medical history as noted above.  

Moreover, in correspondence from the veteran's wife, who 
accompanied the veteran to the August 2005 examiner, she 
indicated that the August 2005 examiner acted inappropriately 
at the examination by putting down her husband and calling 
him a liar.  

As such, the veteran must be afforded a VA examination, by a 
different examiner, to determine the current nature and 
likely etiology of any current pulmonary disorder, including, 
but not limited to emphysema and COPD.  Specifically, the 
examiner should be provided with a copy of this remand and he 
or she should be asked to provide an opinion, with adequate 
rationale as to whether the veteran's in-service chronic 
pulmonary disorder has any relationship to any current 
pulmonary disorder.  

Accordingly, the case is REMANDED for the following action:

1.  All pertinent records, which have not 
been previously secured, from the 
Huntington VA Medical Center should be 
obtained and associated with the claims 
file.  

2.  After completion of #1 above, 
schedule the veteran for a VA examination 
to be performed by a pulmonologist, if 
possible, or by a different doctor than 
the examiner from August 2005.  The 
examiner should determine the current 
nature, and likely etiology of any 
current pulmonary disorder, including, 
but not limited to emphysema and/or COPD.  
The claims folder, including a copy of 
this remand, must be made available to 
the examiner for review.  The examiner is 
asked to provide an opinion as to whether 
it is highly unlikely, as likely as not 
(at least a 50 percent likelihood), or 
very likely, that the veteran's current 
pulmonary disabilities (including but not 
limited to emphysema and COPD) are due to 
disease or injury that was incurred in or 
aggravated by service, including, but not 
limited to the February 1944 diagnosis of 
chronic pulmonary disability?  

3.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case.  After allowing an appropriate time 
for the veteran to reply, return the case 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


